        Case 3:20-cv-00201-RNC Document 15 Filed 02/12/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca              Case No. 3:20-cv-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina
Mitchell, her mother; ALANNA
SMITH, a minor, by Cheryl
Radachowsky, her mother,
                                              MOTION FOR EXPEDITED
Plaintiffs,                                   ORDER TO SHOW CAUSE
                                              HEARING
v.
CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD
PUBLIC SCHOOLS BOARD OF
                                              Dated: February 12, 2020
EDUCATION; CROMWELL PUBLIC
SCHOOLS BOARD OF EDUCATION;
GLASTONBURY PUBLIC SCHOOLS
BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF
EDUCATION; DANBURY PUBLIC
SCHOOLS BOARD OF EDUCATION,

Defendants.


      Pursuant to FED.R.CIV.P. 65(a), Plaintiffs Selena Soule, Chelsea Mitchell,

and Alanna Smith hereby request that the Court set an expedited hearing and

require Defendants to appear and show cause as to why this Court should not issue

a Preliminary Injunction enjoining the Defendants’ policy, and the conduct of

Defendants themselves in enforcing and facilitating that policy, that authorizes and

enables athletes of the male sex to displace Plaintiffs from track and field victories,

honors, competitive placements, and opportunities for championship competition, as

well as proper public recognition of their performance. Defendants’ policy and
        Case 3:20-cv-00201-RNC Document 15 Filed 02/12/20 Page 2 of 5



conduct together have imposed and continue to impose a regime of unequal

treatment upon Plaintiffs as female athletes, and deny them equal athletic

opportunities, all in violation of Title IX, 20 U.S.C. § 1681, and its implementing

regulations. See Plaintiffs’ Memorandum in Support of Motion for Preliminary

Injunction.

      Plaintiffs Selena Soule and Chelsea Mitchell are seniors in high school, and

the brief remainder of this academic year contains the final track and field

competitions of their high school athletic careers. The Spring track season begins in

March, with the first interscholastic meet subject to the CIAC Policy scheduled to

occur as soon as April 4, 2020. Absent immediate injunctive relief from this Court,

the irreparable harm they will suffer under the continuing operation of the

Defendants’ policy and its enforcement will leave their concluding interscholastic

athletics season marred and their personal experience substantially injured.

Though Plaintiff Alanna Smith is a sophomore, her interests are no less

immediately impacted or properly honored with immediate equitable relief, as the

profound interests in and experience of high school athletics are concurrently

fleeting and formative, and each season of eminent value and importance.

      As a result, Plaintiffs seek an expedited briefing schedule and rapid

scheduling of a hearing before this Court to present their concerns, legal arguments,

and petition for a remedial injunction to avert what otherwise will bring them

continued and irreparable harm.




                                          2
        Case 3:20-cv-00201-RNC Document 15 Filed 02/12/20 Page 3 of 5



      An expedited briefing schedule and hearing is not unfair to the Defendants

because Defendants have been on explicit notice of all the issues raised in Plaintiffs’

motion for at least multiple months. As detailed in Plaintiffs’ Verified Complaint,

Plaintiffs or their parents brought to Defendants’ attention the fact that the CIAC

Policy violates Title IX, and the harms the Policy is inflicting on girls including

Plaintiffs, beginning no later than early 2018. V.C. ¶¶ 119-122. Even more

concretely, in June of 2019 Plaintiffs filed a detailed complaint concerning the

violations of Title IX that are the subject of this motion with the Department of

Education Office of Civil Rights (“OCR”). Some time prior to October 4, 2019, OCR

served a copy of that Complaint on Defendants, and no later than October 4, 2019,

OCR informed all Defendants that OCR found the allegations of the OCR

Complaint to be sufficiently serious that OCR had initiated a formal investigation of

those allegations against all Defendants—an investigation that is currently

ongoing. V.C. ¶¶ 116-117, 123. That OCR investigation process, however, does not

have the capability of providing injunctive relief within the urgent time frame

required to protect the Plaintiffs from further irreparable harm.

      For the foregoing reasons, Plaintiffs move this Court for an expedited Order

to Show Cause hearing and briefing schedule. A proposed Order to Show Cause is

submitted with this Motion.




                                           3
Case 3:20-cv-00201-RNC Document 15 Filed 02/12/20 Page 4 of 5



               Respectfully submitted this 12th day of February, 2020.

               By: s/ Howard M. Wood II

               Howard M. Wood III
               CT Bar No. 68780, CT Fed. Bar No. 08758
               James H. Howard
               CT Bar No 309198, CT Fed. Bar No 07418
               FIORENTINO, HOWARD & PETRONE, P.C.
               773 Main Street
               Manchester, CT 06040
               Telephone: (860) 643-1136
               Fax: (860) 643-5773
               Email: howard.wood@pfwlaw.com
               Email: james.howard@pfwlaw.com

               Roger G. Brooks*
               NC Bar No. 16317
               Jeffrey A. Shafer*
               OH Bar No. 0067802
               ALLIANCE DEFENDING FREEDOM
               15100 N. 90th Street
               Scottsdale, Arizona 85260
               Telephone: (480) 444-0020
               Fax: (480) 444-0028
               Email: rbrooks@ADFlegal.org
               Email: jshafer@ADFlegal.org

               Kristen K. Waggoner*
               D.C. Bar No. 242069
               Christiana M. Holcomb*
               D.C. Bar No. 176922
               ALLIANCE DEFENDING FREEDOM
               440 First St. NW, Suite 600
               Washington, D.C. 20001
               Telephone: (202) 393-8690
               Fax: (202) 347-3622
               Email: kwaggoner@ADFlegal.org
               Email: cholcomb@ADFlegal.org

               Attorneys for Plaintiffs

               *Pro Hac Vice admission pending



                               4
         Case 3:20-cv-00201-RNC Document 15 Filed 02/12/20 Page 5 of 5



                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing Motion for Expedited Order to Show Cause

Hearing, which was electronically filed in this case on February 12, 2020, will be served on all

Defendants by service of process with the Verified Complaint and its accompanying documents.

                                                   /s/ Howard M. Wood III_________




                                               5
